

115 SRES 578 ATS: Honoring the men and women of the Drug Enforcement Administration on the 45th anniversary of the agency.
U.S. Senate
2018-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS2d SessionS. RES. 578IN THE SENATE OF THE UNITED STATESJuly 18, 2018Mr. Grassley (for himself and Mrs. Feinstein) submitted the following resolution; which was referred to the Committee on the JudiciaryJuly 24, 2018Committee discharged; considered and agreed toRESOLUTIONHonoring the men and women of the Drug Enforcement Administration on the 45th
			 anniversary of the agency.
	
 Whereas the Drug Enforcement Administration (referred to in this preamble as the DEA) was— (1)established by an Executive order on July 1, 1973; and
 (2)given the responsibility to coordinate all activities of the Federal Government directly related to the enforcement of the drug laws of the United States;
 Whereas the more than 8,900 men and women of the DEA, including special agents, intelligence analysts, diversion investigators, program analysts, forensic chemists, attorneys, and administrative support staff, as well as more than 2,700 task force officers and hundreds of vetted foreign drug law enforcement officers—
 (1)serve the United States with courage; and (2)help protect the people of the United States from drug trafficking, drug abuse, and related violence;
 Whereas, during the 45 years since the establishment of the DEA, the agency has targeted and brought to justice numerous criminals from around the world;
 Whereas, throughout the 45-year history of the DEA, the agency has continually adapted to evolving trends of drug trafficking organizations by targeting individuals involved in the manufacturing, distribution, and sale of drugs, including cocaine, heroin, methamphetamine, marijuana, ecstasy, controlled prescription drugs, and new psychoactive substances;
 Whereas, during the past decade, DEA special agents— (1)seized—
 (A)more than 65,000 kilograms of heroin; (B)1,240,000 kilograms of cocaine;
 (C)3,240,000 kilograms of marijuana; (D)more than 191,000 kilograms of methamphetamine; and
 (E)more than 23,000,000 dosage units of controlled prescription drugs; and
 (2)identified more than 600 new psychoactive substances, including controlled substance analogues;
 Whereas the DEA has deployed enforcement and regulatory tools and strategies to address the threat posed by new psychoactive substances, including controlled substance analogues, which—
 (1)mimic the effects of known licit and illicit controlled substances, including fentanyl; and
 (2)are largely responsible for driving the opioid epidemic that claimed the lives of more than 42,000 individuals in the United States in 2016;
 Whereas, with 91 foreign offices located in 70 countries, the DEA has the largest international presence of any Federal law enforcement agency, facilitating—
 (1)close collaboration with international partners around the world, including in the Republic of Colombia, the United Mexican States, the Islamic Republic of Afghanistan, and the People's Republic of China, through information-sharing, training, and technology; and
 (2)the provision of resources that have resulted in the disruption or dismantling of 300 priority target drug trafficking organizations in the Republic of Colombia, 226 in the United Mexican States, 53 in the Islamic Republic of Afghanistan, and 45 in the People's Republic of China;
 Whereas, throughout the history of the DEA, employees and members of the agency’s task forces have sacrificed their lives in the line of duty, including Emir Benitez, Gerald Sawyer, Leslie S. Grosso, Nickolas Fragos, Mary M. Keehan, Charles H. Mann, Anna Y. Mounger, Anna J. Pope, Martha D. Skeels, Mary P. Sullivan, Larry D. Wallace, Ralph N. Shaw, James T. Lunn, Octavio Gonzalez, Francis J. Miller, Robert C. Lightfoot, Thomas J. Devine, Larry N. Carwell, Marcellus Ward, Enrique S. Camarena, James A. Avant, Charles M. Bassing, Kevin L. Brosch, Susan M. Hoefler, William Ramos, Raymond J. Stastny, Arthur L. Cash, Terry W. McNett, George M. Montoya, Paul S. Seema, Everett E. Hatcher, Rickie C. Finley, Joseph T. Aversa, Wallie Howard, Jr., Eugene T. McCarthy, Alan H. Winn, George D. Althouse, Becky L. Dwojeski, Stephen J. Strehl, Richard E. Fass, Frank Fernandez, Jr., Jay W. Seale, Meredith Thompson, Juan C. Vars, Frank S. Wallace, Jr., Shelly D. Bland, Rona L. Chafey, Carrol June Fields, Carrie A. Lenz, Kenneth G. McCullough, Shaun E. Curl, Larry Steilen, Royce D. Tramel, Alice Faye Hall-Walton, Elton Lee Armstead, Terry Loftus, Donald C. Ware, Jay Balchunas, Thomas J. Byrne, Jr., Samuel Hicks, Forrest N. Leamon, Chad L. Michael, Michael E. Weston, James Terry Watson, and Brent L. Hanger; and
 Whereas many other DEA employees and task force officers have been wounded or injured in the line of duty, including 14 who have received the DEA Purple Heart Award: Now, therefore, be it
	
 That the Senate— (1)congratulates the Drug Enforcement Administration on the occasion of its 45th anniversary;
 (2)honors the heroic sacrifice of the employees of the agency who have sacrificed their lives or who have been wounded or injured in the service of the United States; and
 (3)gives heartfelt thanks to all the men and women of the Drug Enforcement Administration for their past and continued efforts to protect the people of the United States from the dangers of drug abuse.